DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Yi et al. for an “access control methods and apparatuses, systems, electronic devices, programs, and medium” filed December 19, 2019 has been examined.  

This application claims foreign priority based on the application 201710594921.9 filed July 20, 2017 in China.  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.   
This application claims CON of PCT/CN2018/096241, which is filed on July 19, 2018.

Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

  
Claim 13 recites the limitation "the second user information" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
“the second user information” should be “a second user information”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (Pub. No. US2017/0032601). 

Referring to Claim 1, Zhou et al. disclose for an access control method (page 1 paragraphs 0006 to 0012; see Figures 1 to 9), comprising: 
 performing, by a camera device, video data collection to obtain video data (i.e. the real-time information data will be used for identifying an identity of the target object, whose content may change with technology adopted in the identification. For example, when a face recognition technology is adopted to determine the identity of the target object, the real-time information data may be the facial data of the target object; when a voice recognition technology is adopted to determine the identity of the target object, the real-time information data may be the audio data of the target object. Accordingly, the collection device 210 may be a camera for collecting video information data or image information data of the target object.  The collection device 210 is part of a camera device which examiner define the camera device comprising a collection device 210, an identification device 220 and a system control device 230) (page 4  paragraph 0046; see Figure 2); 
performing, by the camera device, face image detection on the video data (i.e. the identification device 220 is electrically connected to the collection device 210, receives the real-time information data from the collection device 210, identifies the target object based on the real-time information data and the user registration information of the access control system, and obtains an identification result. The User registration information of the access control system may normally comprise identity information of facial data, name (or nickname), position, contact information, etc. of the registered users. The user registration information may be stored locally or in a cloud server. In the case that the collected real-time information data comprises the facial image of the target object, the identification device 220 may identify the target object by means of a face recognition technology. The identification device 220 may be connected to the collection device 210 by way of wire communication or wireless communication) (page 4  paragraph 0047; see Figures 2 and 3); 
in response to a face image being detected, performing, by the camera device, authentication on the face image (i.e. face recognition is a biometric identification technology for identity recognition based on facial features of a human face. The face recognition module 221 extracts facial feature information of the target object from the collected real-time information data, compares the facial features with facial features of every user in user registration information to determine similarity between the extracted facial feature information of the target object and the facial features of the registered users, and determines the identity information of the target object based on the similarity. The facial features are, for example, position features of key points of human face, such as eyes, nose, mouse, etc. For example, when the similarity between the facial feature information of the target object and the facial features of a specific registered user is larger than a predetermined threshold, the face recognition module 221 may determine that the target object is the specific registered user. If the similarity between the facial feature information of the target object and the facial features of any registered user is less than a predetermined threshold, the face recognition module 221 may determine that the target object is not authorized. Furthermore, in order to store the user registration information, a memory may be set in the identification device 220, or the identification device 220 may be coupled to a memory. The memory stores the user registration information of the access control system) (page 4 paragraph 0049; see Figures 2 and 3); and 
outputting, by the camera device according to a result of the authentication, a corresponding access control signal, the access control signal being used for opening or closing a door by an access control linkage apparatus (240) (i.e. the access control system may comprise a plurality of access passages. At this time, the identification device 220 may obtain access relevant information of the access passage corresponding to the target object, and transmit the access relevant information to the system control device 230. The access relevant information is for example a product model, an access number, etc. corresponding to the access passage. Based on the access relevant information, the system control device 230 is able to identify the access passage. Accordingly, the system control device 230 carries out different decision logics for different access passages based on the access relevant information. The control instructions typically are to open the access passage, to keep the access passage closed, and to issue an alert, etc. For example, the system control device 230 carries out a first decision logic for the access passage 1, and carries out a second decision logic, different from the first decision logic, for the access passage 2.  The access operation device 240 (i.e. an access control linkage apparatus) of the access control system in FIG. 2 controls operations of the access passage based on control instructions generated by the system control device 230) (page 5 paragraph 0058; page 6 paragraphs 0067-0068; see Figures 2 to 5).

Referring to Claim 9, Zhou et al. disclose the access control method according to claim 1, wherein the outputting, by the camera device according to whether the extracted feature data passes the authentication, a corresponding access control signal comprises: if the extracted feature data does not pass the authentication and an electronic door in the access control linkage apparatus is currently in an open state, outputting, by the camera device, a door closing control signal, the door closing control signal being used for performing a door closing operation by the access control linkage apparatus (page 5 paragraphs 0059-0060).

Referring to Claim 17, Zhou et al. disclose an access control apparatus, to the extent as claimed with respect to claim 1 above, and the access control apparatus further including:
a memory (250) storing processor-executable instructions (page 7 paragraph 0073; see Figures 2 and 5); and
a processor (230) (i.e. the system control device 230) arranged to execute the stored processor-executable instructions to perform steps of: the method of claim 1 (page 7 paragraph 0075-0076; see Figure 5).
  
 Referring to Claim 20, Zhou et al. disclose a non-transitory computer-readable medium having stored thereon computer-readable instructions that, when executed by a processor, cause the processor to implement operations of the access control method according to claim 1 (page 7 paragraph 0075-0076; see Figure 5).

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-8, 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Pub. No. US2017/0032601) as applied to claims 1 and 17 and in view of Fang et al. (US# 10,513,416).

Referring to Claim 2, Zhou et al. disclose the access control method according to claim 1, Zhou et al. disclose a face image being detected comprises: a face being detected in the selected image (page 4  paragraph 0046; see Figure 2); and
the performing, by the camera device, authentication on the face image comprises: performing, by the camera device, feature data extraction on the face image, and performing authentication on the extracted feature data based on a feature database built in the camera device (page 4 paragraph 0049; page 5 paragraph 0058; page 6 paragraphs 0067-0068; see Figures 2 to 5).
However, Zhou et al. did not explicitly disclose wherein the performing, by the camera device, face image detection on the video data comprises: selecting, by the camera device, an image from the video data, and performing face detection on the selected image based on a deep learning network.
In the same field of endeavor of an access control communication system, Fang et al. teach that wherein the performing, by the camera device, face image detection on the video data comprises: selecting, by the camera device, an image from the video data, and performing face detection on the selected image based on a deep learning network (i.e. a depth-sensor based passenger sensing system 60 can include a sensor 62 that communicates with a data capture module 64, and a processing module 66. The depth-sensor based passenger sensing system 60 can be a portion of the control system 32, a stand-alone unit, or other system such as a cloud-based system in communication with the control system 32. The data capture module 64, and the processing module 66 can be particular to the sensor 62 to acquire and process the data therefrom. In one example, the sensor 62, through the data capture module 64 and the processing module 66, is operable to obtain depth map data such as the presence of a passenger in a passenger waiting area or lobby H, an estimated time of arrival (ETA) of the passenger, a number of passengers in the lobby H, etc. (column 5 lines 32 to 46; see Figure 2).  With such automatically learned features, special loading detection may be effectively classified by the classifier module 170 (step 192). The classification step 190 may be, for example, feature learning and classification such as via a Deep Learning Network or Sparse Learned Dictionary) (column 14 lines 3 to 15; see Figure 13) in order to obtain the best recognizing each of special facial images. 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of using the feature of learning and classification such as using the Deep Learning Network for real time detection of facial taught by Fang et al. in the access control system and data processing using the face recognition module of Zhou et al. because using the feature of learning and classification such as using the Deep Learning Network for real time detection of facial would provide accurate facial image of an authorized individual using the access control system.

Referring to Claim 3, Zhou et al. in view of Fang et al. disclose the access control method according to claim 2, Zhou et al. disclose wherein the outputting, by the camera device according to a result of the authentication, a corresponding access control signal comprises: if the extracted feature data passes the authentication, outputting, by the camera device, a door opening control signal, the door opening control signal being used for performing a door opening operation by the access control linkage apparatus (240) (page 5 paragraph 0058; page 6 paragraphs 0067-0068; see Figures 2 to 5).

Referring to Claim 4, Zhou et al. in view of Fang et al. disclose the access control method according to claim 3, Zhou et al. disclose wherein after the outputting, by the camera device, a door opening control signal, the method further comprises:
in response to no face image being detected within a preset time period, outputting, by the camera device, a door closing control signal, the door closing control signal being used for performing a door closing operation by the access control linkage apparatus (i.e. Suppose that a registered user corresponding to the access passage 1 pays more emphasis on safety and privacy, who wishes to screen strictly person who will pass the access passage 1. The system control device 230 may generate a control instruction based on the first decision logic. Under the first decision logic, when the identification result indicates that the target object is one of the registered users corresponding to the access passage 1 and the target object is a living body, the system control device 230 generates a control instruction for opening the access passage 1; when the identification result indicates that the target object is not one of the registered users corresponding to the access passage 1 and the target object is a living body, the system control device 230 generates a control instruction for keeping the access passage 1 closed; when the identification result indicates that the target object is not one of the registered users corresponding to the access passage 1 and the target object is not a living body (i.e. no face image), the system control device 230 generates a control instruction for keeping the access passage 1 closed and issuing an alert) (page 5 paragraphs 0059-0060).

Referring to Claim 5, Zhou et al. in view of Fang et al. disclose the access control method according to claim 2, Zhou et al. disclose wherein the feature database comprises a whitelist, the whitelist is used for storing first user information, and the first user information comprises: face feature data of a user permitted to pass; the performing authentication on the extracted feature data based on a feature database built in the camera device comprises: identifying whether face feature data consistent with the extracted feature data exists in the whitelist; and if the face feature data consistent with the extracted feature data exists in the whitelist, the extracted feature data passes the authentication; if no face feature data consistent with the extracted feature data exists in the whitelist, the extracted feature data does not pass the authentication (i.e. the system control device 230 may further perform a functionality of black list or a functionality of white list. Particularly, user registration information of the access control system also comprises at least one of a black list and a white list, and it is possible to start or shut down the functionality of black list and the functionality of white list by the system control device 230 as needed. The white list includes for example at least part of the registered users corresponding to every access passage of the access control system, such as corporate executives, corporate VIP customers, etc. The black list includes for example people who have once requested for passing the access passage but not been identified as registered users of the access passage. As the identification result, the identification device 220 may identify whether the target object is in the black list or the white list of the access control system. When the functionality of black list is enabled, in a case that the target object is in the black list of the access control system, the system control device 230 may generate a control instruction for forbidding the open of the access passage; and when the target object is a registered user out of the black list, the system control device 230 generates a control instruction for permitting the open of the access passage. When the functionality of white list is enabled, in a case that the target object is in the white list of the access control system, the system control device 230 may generate a control instruction for permitting the open of the access passage; and when the target object is a registered user out of the white list, the system control device 230 generates a control instruction for forbidding the open of the access passage. The security of the access control system may be further improved by setting the functionality of black list or the functionality of white list) (page 6 paragraph 0066).

Referring to Claim 6, Zhou et al. in view of Fang et al. disclose the access control method according to claim 5, Zhou et al. disclose further comprising: if no face feature data consistent with the extracted feature data exists in the whitelist, outputting, by the camera device, prompt information indicating that the current user is a stranger (page 6 paragraph 0066).

Referring to Claim 7, Zhou et al. in view of Fang et al. disclose the access control method according to claim 2, Zhou et al. disclose wherein the feature database comprises a blacklist, the blacklist is used for storing second user information, and the second user information comprises: face feature data of a user forbidden to pass; the performing authentication on the extracted feature data based on a feature database built in the camera device comprises: identifying whether face feature data consistent with the extracted feature data exists in the blacklist; and if the face feature data consistent with the extracted feature data exists in the blacklist, the extracted feature data does not pass the authentication (page 6 paragraph 0066).

Referring to Claim 8, Zhou et al. in view of Fang et al. disclose the access control method according to claim 5, Zhou et al. disclose wherein a fact that the face feature data consistent with the extracted feature data exists comprises: a fact that face feature data having similarity of greater than a preset threshold to the extracted feature data exists (i.e. in the case that the collected real-time information data comprises the facial image of the target object, face recognition may be performed to the target object based on the collected real-time information data in S820, to determine the identity information of the target object. As an example, the facial feature information of the target object is extracted from the collected real-time information data, which is compared with the facial feature of each user in user registration information, to determine similarity between the two, based on which the identity information of the target object is determined. When the similarity between the facial feature information of the target object and that of a specific registered user is larger than a predetermined threshold, it can be determined that the target object is the specific registered user. If the similarity between the facial feature information of the target object and that of any registered user is less than the predetermined threshold, then it can be determined that the target object is not authorized. Or, in a case that the collected real-time information data comprises voice information of the target object, voice recognition technology may be employed in S820 to identify the target object) (page 9 paragraph 0095; see Figures 8-9).

Referring to Claim 10, Zhou et al. in view of Fang et al. disclose the access control method according to claim 6, Zhou et al. disclose further comprising: if the face feature data consistent with the extracted feature data exists in the blacklist, controlling, by the camera device, an alarm apparatus to give an alarm (i.e. the identification device 220 may identify whether the target object is in the black list or the white list of the access control system. When the functionality of black list is enabled, in a case that the target object is in the black list of the access control system, the system control device 230 may generate a control instruction for forbidding the open of the access passage; the access operation device 240 of the access control system in FIG. 2 controls operations of the access passage based on control instructions generated by the system control device 230. For example, when the control instruction indicates forbidding the open of the access passage, the access operation device 240 keeps the access passage closed; when the control instruction indicates opening the access passage, the access operation device 240 opens the access passage; when the control instruction indicates issuing an alert information, the access operation device 240 issues an alert) (page 6 paragraphs 0066-0067).

Referring to Claim 11, Zhou et al. in view of Fang et al. disclose the access control method according to claim 2, Zhou et al. disclose further comprising: collecting an image; performing face detection on the collected image; in response to a face being detected in the collected image, extracting feature data of the face in the collected image to obtain the face feature data of the user permitted to pass; and establishing, based on the face feature data of the user permitted to pass, corresponding first user information in the feature database, the first user information comprising: the face feature data of the user permitted to pass (page 5 paragraph 0058; page 6 paragraphs 0067-0068; see Figures 2 to 5).
 
Referring to Claim 18, Zhou et al. disclose the access control apparatus according to claim 17, although different in scope from the claim 2, the claim 18 contains similar limitations in that the claim 2 already addressed above therefore claim 18 is also rejected for the same obvious reasons given with respect to claim 2.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Pub. No. US2017/0032601) in view of Fang et al. (US# 10,513,416) as applied to claim 2 and further in view of Tussy (US# 9,953,149).

Referring to Claim 12, Zhou et al. in view of Fang et al. disclose the access control method according to claim 11, Zhou et al. disclose wherein the establishing, based on the face feature data of the user permitted to pass, corresponding first user information in the feature database includes wherein the establishing, based on the face feature data of the user permitted to pass, corresponding first user information in the feature database comprises: establishing, by the camera device, the first user information of the user permitted to pass in the whitelist of the feature database, the first user information further comprising the user identification information corresponding to the face feature data (page 6 paragraphs 0066-0067).
However, Zhou et al. in view of Fang et al. did not explicitly disclose wherein the establishing, based on the face feature data of the user permitted to pass, corresponding first user information in the feature database includes sending the face feature data of the user permitted to pass and corresponding user identification information to the camera device by means of a terminal device.
 In the same field of endeavor of an access control communication system, Tussy teaches that  wherein the establishing, based on the face feature data of the user permitted to pass, corresponding first user information in the feature database includes sending the face feature data of the user permitted to pass and corresponding user identification information to the camera device by means of a terminal device (112) (i.e. the data including either the image(s), biometric information, or both are sent over the network 116 to the server 120. Using image processing and image recognition algorithms, the server 120 processes the person's biometric information, such as facial data, and compares the biometric information with biometric data stored in the database 124 to determine the likelihood of a match) (column 6 lines 59 to column 7 line 4; column 10 lines 26 to 38; see Figures 2 and 3) in order to recognize the face or facial features of the user. 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of having the mobile device to execute facial detection algorithms to recognize the face of the user which represent one or more facial features that are unique to the user taught by Tussy in the collection device that collect real time information data of the target object to pass the corresponding access passage of the access control system and data processing of Zhou et al. because having the mobile device to execute facial detection algorithms to recognize the face of the user which represent one or more facial features that are unique to the user would provide an alternative way to capture an image of the user in the access control system.

Referring to Claim 13, Zhou et al. in view of Fang et al. disclose the access control method according to claim 2, Zhou et al. disclose the second user information comprising: the face feature data of the user forbidden to pass; and storing, by the camera device, the second user information of the user forbidden to pass in the blacklist of the feature database (page 6 paragraphs 0066-0067) and 
Tussy teaches that further comprising: sending the second user information of the user forbidden to pass to the camera device by means of the terminal device (i.e. the data including either the image(s), biometric information, or both are sent over the network 116 to the server 120. Using image processing and image recognition algorithms, the server 120 processes the person's biometric information, such as facial data, and compares the biometric information with biometric data stored in the database 124 to determine the likelihood of a match) (column 6 lines 59 to column 7 line 4; column 10 lines 26 to 38; see Figures 2 and 3) in order to recognize the face or facial features of the user. 

Referring to Claim 14, Zhou et al. in view of Fang et al. and Tussy disclose the access control method according to claim 13, Zhou et al. disclose wherein the second user information further comprises user identification information of the user forbidden to pass (page 6 paragraph 0066).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Pub. No. US2017/0032601) as applied to claim 1 and in view of Mariani et al. (WO 2005/034025).

Referring to Claim 15, Zhou et al. disclose the access control method according to claim 1, however, Zhou et al. did not explicitly disclose further comprising: recording, by the camera device, user passage information in a monitoring log, the user passage information comprising information of each user and a time when the user passes through the access control linkage apparatus or fails to pass the authentication.
In the same field of endeavor of an access control communication system, Mariani et al. teach that recording, by the camera device, user passage information in a monitoring log, the user passage information comprising information of each user and a time when the user passes through the access control linkage apparatus or fails to pass the authentication (i.e. At step S162 the facial features are compared, by the data comparator 20, with the facial features contained in the identification database 22, that are associated with the ID code matched at step S128 of Figure 2. The comparison uses a face matching algorithm between the retrieved image from the database and the captured image, to determine if the faces are of the same person. The processor 12, at step SI 64, determines if a match has been found in step S 162. If step S164 determines that a match has been found then the door latch 24 is opened at step S166 and information relating to the successful operation (time, date, location, ID code and current counts of counters i, j, k and m) is written to the system use database 26 at step S168, after which the operation ends) (page 11 last paragraph to page 12 first paragraph; see Figures 1 to 3) in order to track users in and out of the door. 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of having the information relating to the successful operation includes time and date is written to the system use of the database taught by Mariani et al. in the access control system and data processing using the face recognition module of Zhou et al. because having the information relating to the successful operation includes time and date is written to the system use of the database would provide a track record of user using the access control system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Pub. No. US2017/0032601) in view of Mariani et al. (WO 2005/034025) as applied to claim 15 and further in view of Yoda (Pub. No. US2005/0212654).

Referring to Claim 16, Zhou et al. in view of Mariani et al. disclose the access control method according to claim 15, however, Zhou et al. in view of Mariani et al. did not explicitly disclose further comprising: in response to reception of a query request, querying the user passage information satisfying a query condition in the query request from the monitoring log and outputting said information.
In the same field of endeavor of an access control communication system, Mariani et al. teach that further comprising: in response to reception of a query request, querying the user passage information satisfying a query condition in the query request from the monitoring log and outputting said information (i.e. the communication interface 706 communicates with the respective cameras 202 and 302, for example, and receives information related to status of the respective cameras etc., photographed images and the like and transmits control signals for controlling them. The hard disk drive 710, the ROM 702, or the RAM 704 as an exemplary storage device stores setting information, a program for making the CPU 700 work, and the like. That program may be stored on a recording medium such as a flexible disk 720 or a CD-ROM 722) (page 5 paragraph 0058; see Figure 7) in order to receive information related to statuses of the camera. 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of having the camera communicates with the exterior device to communicate the status of the camera using the communication interface taught by Yoda in the access control system and data processing using the face recognition module of Zhou et al. in view of Mariani because having the camera communicates with the exterior device to communicate the status of the camera using the communication interface would provide updated information related to the status of the camera of the access control system.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Pub. No. US2017/0032601) in view of Tussy (US# 9,953,149). 

Referring to Claim 19, Zhou et al. disclose an access control system, to the extent as claimed with respect to claim 1 above, however, Zhou et al. did not explicitly disclose the system further including:
a terminal device comprising a memory storing processor-executable instructions; and a processor configured to execute the stored processor-executable instructions to perform steps of: collecting an image; performing face detection on the collected image; and in response to a face being detected in the collected image, performing feature data extraction on the face in the image to obtain face feature data of a user permitted to pass, and sending the face feature data to a camera device. 
In the same field of endeavor of an access control communication system, Tussy teaches that a terminal device (112) comprising a memory (210) storing processor-executable instructions; and a processor (208) configured to execute the stored processor-executable instructions to perform steps of: collecting an image (by the camera 276); performing face detection on the collected image; and in response to a face being detected in the collected image, performing feature data extraction on the face in the image to obtain face feature data of a user permitted to pass, and sending the face feature data to a camera device (114) (i.e. the data including either the image(s), biometric information, or both are sent over the network 116 to the server 120. Using image processing and image recognition algorithms, the server 120 processes the person's biometric information, such as facial data, and compares the biometric information with biometric data stored in the database 124 to determine the likelihood of a match) (column 6 lines 59 to column 7 line 4; column 10 lines 26 to 38; see Figures 2 and 3) in order to recognize the face or facial features of the user. 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of having the mobile device to execute facial detection algorithms to recognize the face of the user which represent one or more facial features that are unique to the user taught by Tussy in the collection device that collect real time information data of the target object to pass the corresponding access passage of the access control system and data processing of Zhou et al. because having the mobile device to execute facial detection algorithms to recognize the face of the user which represent one or more facial features that are unique to the user would provide an alternative way to capture an image of the user in the access control system.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684